85 N.Y.2d 895 (1995)
650 N.E.2d 1316
627 N.Y.S.2d 315
Batoul Herbert et al., Appellants,
v.
Morgan Drive-a-Way, Inc., et al., Respondents, et al., Defendant. (Action No. 1.) (And Another Action.)
Court of Appeals of the State of New York.
Decided March 30, 1995.
Cynthia Feathers, Saratoga, and Eli B. Basch, Kingston, for appellants.
Respondents precluded.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order, insofar as appealed from, reversed, with costs, motion by defendants Morgan Drive-A-Way, Inc. and Errol K. Miller for summary judgment dismissing the complaint of plaintiffs Batoul Herbert and Donald Herbert as against them in action No. 1 denied and certified question answered in the affirmative for the reasons stated in the dissenting memorandum of Justice Paul J. Yesawich, Jr., at the Appellate Division (202 AD2d 886, 888-889).